--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT
(Independent Contractor)

                This CONSULTING SERVICES AGREEMENT (the “Agreement”) is entered
into as of February 27, 2014 by and between Emerald Power Consulting Inc. with
principal address at 600 – 666 Burrard Street, Vancouver, BC V6C 3P6 (herein
referred to as the “Consultant”), and Blox, Inc., a Nevada corporation (the
“Company”).

                In consideration of the mutual promises set forth herein, the
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby agree as follows:

1.         Consulting Services.  The Consultant hereby agrees to provide and
perform for the benefit of the Company certain corporate advisory, corporate
finance, strategic planning and related advisory services (each, a “Service” and
collectively, the “Services”), as may be requested by the Company from time to
time, and the Company hereby engages the Consultant to provide and perform the
same. The Consultant acknowledges and agrees that it will provide a significant
amount of time and attention on the affairs and business of the Company in
connection with the provision of the Services, however, this does not prevent
the Consultant from providing other services to other companies.

2.         Remuneration.  For the Services performed and received in accordance
with Section 1, and subject to all applicable regulatory requirements, the
Company will pay US$10,000.00 plus applicable taxes per month to the Consultant.

3.         Expenses.  The Consultant will incur expenses from time to time to on
behalf of the Company, which are to be approved by the Company and reimbursed in
a timely manner.

4.         Term of Agreement.  The term of this Agreement shall commence as of
the date first set forth above, and continue for a period of one year (the
“Initial Term”), provided, however, that this Agreement will automatically
extend for successive one year periods unless the Consultant provides written
notice to the Company that the Agreement should not extend. Notwithstanding the
foregoing, the Company may terminate this Agreement by providing 60 days’
written notice to the Consultant after the Initial Term.

5.         Independent Contractor Status.  The relationship of the Consultant to
the Company is that of an independent contractor, and nothing herein shall be
construed or deemed as creating any other relationship.  Without limiting the
foregoing, the relationship between the parties hereto shall not be deemed to be
that of an employer-employee, joint venture, or partnership.  As an independent
contractor, the Consultant shall have the sole responsibility for paying taxes,
workers compensation, employee benefits (if any), and all similar obligations,
and shall be charged with performing the Services in the way that the Consultant
deems the most feasible or desirable.

6.         Confidential Information and Work for Hire.  The Consultant and the
Company hereby acknowledge and agree that in connection with the performance of
the Services set forth herein, the Consultant shall be provided with or shall
otherwise be exposed to or receive certain confidential and/or proprietary
information of the Company or of third parties and may develop certain products,
services, methods, know-how, procedures, formulae, processes, specifications,
and information of a similar nature that relate to the Services rendered
hereunder.  The Consultant therefore agrees to maintain and preserve the secrecy
and confidentiality of any and all proprietary and business secret or
confidential information and data.  In the course of performing the Services
hereunder, the Consultant may develop certain processes, formulations,
inventions, data, reports, records, information, prototypes, know-how, designs,
drawings, schematics, manuals, ideas, or other products or materials, including
ideas that may be protectable under intellectual property laws (all of the
foregoing collectively referred to herein as “Work Product”).  The Consultant
acknowledges that all Work Product created by it during the term of this
Agreement or which relates to the Services performed hereunder shall be the
property of the Company, and the Consultant hereby agrees to take all actions
requested by the Company in order to vest ownership of the Work Product in
them.  Should the Company seek intellectual property protection for any Work
Product, the Consultant agrees to execute any documents and take any actions
reasonably requested by them to effectuate the same, all at no additional cost.

1

--------------------------------------------------------------------------------

 

7.         Audit and Records.  The Consultant shall keep accurate records and
books of account showing all charges, disbursements, and expenses made or
incurred by the Consultant in the performance of the Services.  The Company
shall have the right, upon reasonable notice, to audit at any time up to one
year after payment of its final invoice, the direct costs, expenses, and
disbursements made with respect to the performance of the Services.

8.         Title to Materials and Equipment.  All materials and equipment
furnished by the Company are to be and remain the sole property of the Company
and are to be returned within thirty (30) days of the expiration or earlier
termination of this Agreement, or within ten (10) days after written demand,
whichever first occurs.

9.         Assignability.  This Agreement shall be binding upon and inure to the
benefit of the parties, their legal representatives, successors, and assigns. 
This Agreement may not be assigned, transferred, conveyed, or encumbered,
whether voluntarily or by operation of law, by the Consultant without the prior
written consent of the Company (which may be granted or withheld in its sole and
absolute judgment).

10.      Notice.  All notices, demands, and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed (by
certified mail, return receipt requested), sent, or delivered (including by way
of overnight courier service), (i) if to the Consultant, to:

  Emerald Power Consulting Inc.
Attention: President
600 – 666 Burrard Street
Vancouver, BC V6C 3P6
Email: rabenante@gmail.com


  or (ii) if to the Company, to:


  Blox, Inc.
Attention: Chairman
600 – 666 Burrard Street
Vancouver, BC V6C 2X8
Tel: 1 604 688 3899
Fax: 1 604 688 2419
Email: rrenne@bloxinc.com

or, as to each party, to such other person and/or at such other address or
number as shall be designated by such party in a written notice to the other
party.  All such notices, demands, and communications shall be effective when
sent; provided, however, that if sent by facsimile transmission, notices,
demands, and other communications shall be confirmed by same day certified mail,
return receipt requested.

11.          Amendments, Etc.  No modification, amendment, or waiver of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by each of the parties hereto.  Any waiver of any provision
of this Agreement shall be effective only in the specific instance and for the
specific purpose for which given.

12.          Entire Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties and supersedes all previous
understandings, agreements, communications, and representations, whether written
or oral, concerning the treatment of information and other matters to which this
Agreement relates.

13.          No Waiver; Remedies.  No failure on the part of any party hereto to
exercise, and no delay in exercising, any right, power, or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

2

--------------------------------------------------------------------------------

 

14.          Severability.  Any provision of this Agreement which is prohibited,
unenforceable, or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition,
unenforceability, or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability, or legality of such
provision in any other jurisdiction.

15.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the province of British Columbia.  Each party
hereby consents to the laying of venue for any action under this contract with
the court of competent jurisdiction in British Columbia, and, for such purposes,
each of the parties hereby consents to the exclusive jurisdiction of such court.

16.          Headings.  The headings contained in this Agreement are for
convenience only and shall not affect the construction or interpretation of any
provisions of this Agreement.

17.          Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same instrument.  One or more
counterparts of this Agreement may be delivered via fax or electronic means with
the intention that they shall have the same effect as an original executed
counterpart hereof.

18.          Currency.  All monetary amounts set out herein are stated in US
dollars.

[Signature page to follow]

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first set forth above.

 

Emerald Power Consulting Inc.

By:  “Robert Abenante”_____________________________

Name: Robert Abenante_____________________________

Blox, Inc.

By:  “Ronald Renne”_______________________________

Name: “Ronald Renne”_____________________________


--------------------------------------------------------------------------------